Citation Nr: 0711220	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  91-48 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for ventilatory 
respiratory impairment due to bronchitis.

2.  Entitlement to an increased evaluation for degenerative 
disc disease, lumbar spine, status-post L4-5 laminectomy, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1973, and from March 1983 to June 1989.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied an evaluation in 
excess of 20 percent for status-post lumbar diskectomy, L4-5.  
During the pendency of the appeal, a July 1999 rating 
decision assigned a 40 percent evaluation, effective from 
August 1996.  A December 2004 rating decision assigned a 40 
percent evaluation, effective from August 1989.  This claim 
has been before the Board on several occasions and each time 
was remanded to the RO for additional development.  

This case is also before the Board on appeal from a December 
2004 rating decision denying service connection for 
ventilatory respiratory impairment due to bronchitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the voluminous record.  The 
Board must unfortunately conclude that the veteran's claims 
require additional development before the Board can 
adequately address them.  The current record is unclear and 
does not adequately relate the claims' procedural histories.  
As a result, the Board is unable to identify which claims are 
currently before it.  

With respect to the veteran's claim for service connection 
for a ventilatory respiratory condition due bronchitis, it is 
unclear whether the veteran's service-connected recurring 
upper respiratory infections, varyingly diagnosed, already 
includes bronchitis.  A July 1999 rating decision granting 
service connection for this disability explained that it 
encompassed claims for bronchitis, rhinitis and sinusitis.  
It is also unclear whether the veteran even has a separate 
respiratory condition, whether or not it includes bronchitis, 
in addition to his service-connected recurring upper 
respiratory infections.  

Thus, a VA examination is required to identify all of the 
veteran's current respiratory conditions, and address whether 
any non-service-connected ventilatory respiratory impairment 
is related to a service-connected condition or service.  
There is also a need for a supplemental statement of the case 
explaining which conditions are encompassed by the veteran's 
service-connected recurring upper respiratory infections, 
variously diagnosed, and addressing whether any non service-
connected ventilatory respiratory impairment warrants service 
connection.  

In addition, the current record does not adequately identify 
the type of increased evaluation claim before the Board.  The 
April 1997 rating decision that appears to be the rating 
decision on appeal indicates that the veteran's claim was for 
an increased evaluation.  On the other hand, the RO addressed 
this rating decision in a supplemental statement of the case, 
the cover letter of which indicated that the original 
statement of the case was dated in July 1990.  A July 1990 
statement of the case does not address degenerative disc 
disease of the lumbar spine.  

The July 1999 rating decision that assigned a 40 percent 
evaluation provided an effective date of August 1996, 
apparently the date of the veteran's increased evaluation 
claim.  Thereafter, however, a December 2004 rating decision 
assigned an effective date for the 40 percent evaluation of 
August 1989, apparently the date of the veteran's original 
claim for service connection.  The December 2004 rating 
decision does not explain this effective date.  

Thus, a supplemental statement of the case is needed to 
clarify the procedural history so that the Board may 
determine whether the veteran's claim is for an increased 
evaluation or an increased initial evaluation, and which 
evidence in the record should be addressed under the U.S. 
Court of Appeals for Veterans Claims (Court) decision in 
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board sincerely regrets the delay caused by this remand 
but finds that it simply cannot adjudicate either claim based 
on the current record.  In this regard, the veteran is 
currently receiving a 100 percent evaluation.  It light of 
the fact that the Board may not grant an evaluation beyond 
100 percent, the veteran, in consultation with his 
representative, may wish to withdraw his appeal to the Board, 
in writing.  In any event, in light of clear determinations 
from the Court, the Board must address this procedural and 
medical issues before fully adjudicating this case.  The 
Board again apologizes for the delay. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of any upper and lower 
respiratory conditions.  The claims file 
must be made available to the examiner.  
The examination should comply with AMIE 
protocols for the appropriate 
examination.  The examiner should 
identify all of the relevant upper and 
lower respiratory conditions, and address 
whether any non-service-connected 
ventilatory respiratory impairment is 
related to a service-connected condition 
or service.  A complete rationale for all 
opinions expressed must be provided.  

If the examiner finds it impossible to 
provide an opinion without resort to pure 
speculation, the examiner should so 
indicate.


2.  Then, readjudicate the veteran's 
claims on appeal.  If any benefit sought 
on appeal remains denied, provide the 
veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  

The supplemental statement should 
specifically address: 1) which conditions 
are encompassed by the veteran's service-
connected recurring upper respiratory 
infections, variously diagnosed; 2) 
whether any non service-connected 
ventilatory respiratory impairment 
warrants service connection; and 3) 
whether the veteran's increased 
evaluation claim is for an increased 
evaluation or an increased initial 
evaluation.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

